DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/165584. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Claims 5 and 17 have been amended. 
Claims 1-4 and 10-13 were previously withdrawn. 
The objection to claim 17 is withdrawn in view of the claim amendments filed 7/26/2022. 
The rejection of claims 14-17 under 35 USC 103 is withdrawn in view of the claim amendments filed 7/26/2022.
The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed 7/27/2022.
Claims 5-9 and 14-17 have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-9 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 5-9 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 14-17 are directed to a system comprising a computing device; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to predict sales for a dealer based on vehicle data, which is described by claim limitations reciting: obtaining a set of historical transaction data associated with a vehicle make from a first distributed data source, where the set of historical transaction data comprises data on transactions associated with vehicles of the vehicle make; enhancing the set of historical transaction records with additional vehicle data collected from a second distributed data sources by VIN by correlating the additional vehicle dataTCAR1580-2Customer ID: 44654- 99 - collected from the second distributed data sources with data on transactions of the set of historical transaction data; determining a competition zone index associated with a dealer, a geographic area and a make of vehicle, the competition zone index quantifying the competitiveness of the dealer in the geographic area, wherein determining a competition zone index comprises determining a distance between the geographic area and the dealer, a distance between the geographic area and a closest dealer, and a typical distance traveled from the zip code to purchase a vehicle of the vehicle make; determining an expected universal sales model based on the competition zone index and the set of historical transaction data; receiving a request, the request associated with the dealer and specifying the make; identifying a set of geographic areas within a distance of the dealer; determining a predicted number of sales for a dealer network associated with the dealer in a geographic area of the set of geographic areas based on the competition zone index associated with the first dealer and the expected universal sales model; and responding to the request in real-time …. The identified recited limitations in the claims describing predicting sales for a dealer based on vehicle data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities. Dependent claims 6-9 and 15-17 recite limitations that further describes/narrows ‘predicting sales for a dealer based on vehicle data’ (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 14 (i.e., the data store; and computing device coupled to a network, the computing device comprising a non-transitory computer readable mediumATTORNEY DOCKET NO.PATENT APPLICATIONTCAR1580-2Customer ID: 44654- 102 - comprising instructions), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as generating an interface providing a visual representation of the geographic area and the predicted number of sales of the dealer network in the geographic area associated with the dealer and the vehicle make; and responding to the request in real-time over the network by providing the generated interface over the network, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements on add extra-solution activities (data output/display). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component (see paragraph 234 of Specification). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements related to generating an interface providing a visual representation of the geographic area and the predicted number of sales of the dealer network in the geographic area associated with the dealer and the vehicle make; and responding to the request in real-time over the network by providing the generated interface over the network, do not yield an improvement and only add extra-solution activities (data output/display). With respect to the extra-solution activities, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). The courts have also recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not recite a judicial exception and that the claims are integrated into a practical application.
Examiner respectfully disagrees. Examiner maintains that limitations reciting obtaining a set of historical transaction data associated with a vehicle make from a first distributed data source, where the set of historical transaction data comprises data on transactions associated with vehicles of the vehicle make; enhancing the set of historical transaction records with additional vehicle data collected from a second distributed data sources by VIN by correlating the additional vehicle dataTCAR1580-2Customer ID: 44654- 99 - collected from the second distributed data sources with data on transactions of the set of historical transaction data; determining a competition zone index associated with a dealer, a geographic area and a make of vehicle, the competition zone index quantifying the competitiveness of the dealer in the geographic area, wherein determining a competition zone index comprises determining a distance between the geographic area and the dealer, a distance between the geographic area and a closest dealer, and a typical distance traveled from the zip code to purchase a vehicle of the vehicle make; determining an expected universal sales model based on the competition zone index and the set of historical transaction data; receiving a request, the request associated with the dealer and specifying the make; identifying a set of geographic areas within a distance of the dealer; determining a predicted number of sales for a dealer network associated with the dealer in a geographic area of the set of geographic areas based on the competition zone index associated with the first dealer and the expected universal sales model; and responding to the request in real-time, describe predicting sales for a dealer based on vehicle data (i.e., the abstract idea) and fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities.
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature).
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). The present claims have been evaluated using the using the Alice/Mayo test as set forth in Claim Rejections - 35 USC § 101, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0225062 (Inman) – discloses a system that evaluates and compares vehicle dealers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683